DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 15 – 20 are objected to because of the following informalities:  “non-transitory” is needed in the preambles in claims 15 – 20 in order to avoid the 101 rejection because claim 15 is not clearly whether the invention recited in claim 15 is dealing with mathematical numbers.  Appropriate correction is required.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 15 – 20 are rejected under 35 U.S.C. 101 because it requires “non-transitory” in the preamble of the claims 15 – 20 in order for the invention in claims 15 – 20 not to manipulate numbers.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, and 5 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Goo (US 4,939,407).
With respect to independent claim 1, Goo teaches in Figs. 1 – 2 a multifunction sensor device comprising: 
a first electrode one of conductor plates; 
a second electrode the other conductor plate, wherein the first electrode and the second electrode are flat plates; and
 a thin film polymer pyroelectric thin film; polyvinylidene fluoride (PVDF) as disclosed in column 3, line 15 positioned between the first electrode and the second electrode.
With respect to dependent claim 2, Goo teaches wherein each of the first electrode, the second electrode flexible metallic surfacing as disclosed in column 1, line 31 and the thin film polymer since polymer is thin film are flexible.
With respect to dependent claim 5, Goo teaches wherein: the first electrode comprises a metallic sheet conductor plates as shown in Fig. 1; and the second electrode comprises a metallic sheet as shown in Fig. 1, wherein the first electrode and the second electrode have equal area as shown in Fig. 1.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 3 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Goo, and further in view of Yoshida (US 2007 – 0096066 A1).
The teaching of Goo has been discussed above.
With respect to dependent claim 3, Goo is silent with wherein the first electrode is coated with an environmentally resistant coating.
Yoshida, a pertinent art, teaches in paragraph [0335] environment-resistant conductive film as the transparent electrode 12. In view of this, it would have been obvious at the time of the claimed invention was filed to modify the teaching of Goo so as to have the limitation of “wherein the first electrode is coated with an environmentally resistant coating” in order to fabricate a detector or sensor what can work for long in the harsh environment. This rejection is in consistent with the Supreme Court Decision of the KSR International Co. v. Teleflex, Inc. case: “obvious to try" – choosing from a finite number of predictable solution.
In paragraph [0203] Yoshida discloses the reason to combine -  to improve film strength, environmental-resistant characteristic which provides desired beneficial for ordinary artisans to protect desired electrode from harsh environmental condition.
With respect to dependent claim 9, Goo wherein the thin film polymer comprises a metallic nanoparticle layer.
In paragraph [0194] Yoshida teaches metallic nanoparticles and in Fig. 1 teaches a polymer layer 14 between two electrodes 15,13. In view of This rejection is in consistent with the Supreme Court Decision of the KSR International Co. v. Teleflex, Inc. case:  “obvious to try" – choosing from a finite number of predictable solution.
Yoshida discloses in paragraph [0302]  nano-tube prevents deterioration of the polymer layer due to oxygen.
Claim(s) 4, 6, and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Goo, and further in view of Wocher (DE 4031210 A1).
The teaching of Goo has been discussed above.
With respect to dependent claim 4, Goo is silent with wherein: the first electrode extends from a first end to a second end, wherein the second end is pointed; the second electrode comprises a ring that surrounds the thin film polymer; and the second end of the first electrode extends beyond the ring of the second electrode.
	Worcher, a pertinent art teaching a sensor, teaches wherein: the first electrode 3 extends from a first end to a second end, wherein the second end is pointed as shown in Fig. 2; the second electrode 4 comprises a ring; and the second end of the first electrode extends beyond the ring of the second electrode as shown in Fig. 2. In view of this, it would have been obvious at the time of the claimed invention was filed to modify the teaching of Goo in order to design desired sensors in desired shape as an engineering design choice.
This rejection is in consistent with the Supreme Court Decision of the KSR International Co. v. Teleflex, Inc. case: “obvious to try" – choosing from a finite number of predictable solution.
	Such a design choice is within the ordinary skilled art for desired sensors as long as a design is readily available for ordinary skilled artisans.
With respect to dependent claim 6, Goo is silent with wherein: the first electrode comprises a ring that defines a first aperture that opens onto the thin film polymer; and the second electrode comprises a ring that defines a second aperture that opens onto the thin film polymer.
	In Fig. 2, Worcher teaches a detector in a ring shape. In view of this, it would have been obvious at the time of the claimed invention was filed to modify the teaching of Goo in order to fabricate desired sensor/detector in a desired shape for desired application as an engineering design choice. See MPEP 2144.04 I.
With respect to dependent claim 8, as discussed above the limitation of “wherein: the first electrode comprises a partial ring that extends from a first end to a second end, wherein a slot is defined between the first end and the second end, and wherein the partial ring defines a first aperture that opens onto the thin film polymer; and the second electrode comprises a ring that defines a second aperture that opens onto the thin film polymer.
Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Goo modified by Yoshida, and further in view of Yoshikawa (JP 2009-296703 A).
The teaching of Goo modified by Yoshida has been discussed above.
With respect to dependent claim 10, Goo is silent with wherein the thin film polymer comprises aluminum nanoparticles
Yoshikawa teaches Example of the atom M in the formula (a) including aluminum and at the time of the claimed invention aluminum nanoparticles are well-known. In view of this, it would have been obvious at the time of the claimed invention was filed to modify the teaching of Goo modified by Yoshida in order to have a polymer having a good reactivity. This rejection is in consistent with the Supreme Court Decision of the KSR International Co. v. Teleflex, Inc. case: applying a known technique to a known device (method or product) ready for improvement to yield predictable results.
Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Goo modified by Yoshida, and further in view of Morrison (US 5,783,519).
The teaching of Goo modified by Yoshida has been discussed above.
With respect to dependent claim 11,  Goo is silent with wherein the first electrode is coated with an anti-static coating.
	Morrison teaches in Abstract an antistatic layer. In view of this, it would have been obvious at the time of the claimed invention was filed to modify the teaching of Goo modified by Yoshida in order to increase an S/N ratio by reducing charges sticking on the electrode. This rejection is in consistent with the Supreme Court Decision of the KSR International Co. v. Teleflex, Inc. case: “obvious to try" – choosing from a finite number of predictable solution.
Allowable Subject Matter
Claim 7 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 12 – 14 are allowed.
Claims 15 – 20 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 101, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  
With respect to dependent claim 7, the prior art of record fails to teach or reasonably suggest:
a second thin film polymer coupled to the first electrode, wherein the second thin film polymer is positioned opposite the thin film polymer.
With respect to independent claim 12, the prior art of record fails to teach or reasonably suggest: a system for multifunction sensor processing, the system comprising: a multifunction sensor device comprising 
wherein the nano-amplifier is configured to (i) receive a sensor signal from the multifunction sensor device and (ii) amplify the sensor signal to generate an amplified sensor signal; and a controller coupled to the nano-amplifier, the controller configured to (i) receive the amplified sensor signal from the nano-amplifier, (ii) process the amplified sensor signal based on a type of the multifunction sensor device to generate sensor data, and (iii) output the sensor data.
With respect to independent claim 15, the prior art of record fails to teach or reasonably suggest:
One or more computer-readable storage media comprising a plurality of instructions that, when executed, cause a controller to: receive an amplified sensor signal from an amplifier coupled to a multifunction sensor device; process the amplified sensor signal based on a type of the multifunction sensor device to generate sensor data; and output the sensor data.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIHO KIM whose telephone number is (571)270-1628. The examiner can normally be reached M-F: 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Makiya can be reached on (571)272-2273. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

KIHO KIM
Primary Examiner
Art Unit 2884



/Kiho Kim/Primary Examiner, Art Unit 2884